Addendum to the Shipbuilding Contract of one AHTS Vessel Fincantieri Hull N°
6168


This Addendum is made and entered into on this 2nd March 2010 between:


 
1.
FINCANTIERI – Cantieri Navali Italiani, S.p.A.,

a company organized and existing under the laws of the Republic of Italy, with
Naval Vessel Business Unit located at Via Cipro 11, 16129 Genoa, Italy,


hereinafter referred to as “FINC”


and


 
2.
ATL Offshore GmbH & Co. “ISLE OF AMRUM ” KG,

a company organized and existing under the laws of the Federal Republic of
Germany and having their principal place of business at Neue Strasse 24, Leer,
Germany,


hereinafter called “the Buyer”


and


together referred as “the Parties”
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS


A)
The Parties have entered into a Shipbuilding Contract dated 30/1/2007 as from
time to time supplemented and amended (the “Shipbuilding Contract”) for the
construction of one AHTS Vessel bearing FINC Hull No. 6168 ( “the Vessel”); and



B)
The Parties wish to re-schedule outstanding pre-delivery instalments and the
contractual delivery date



The Parties therefore now agree as follows:


 
1.
The delivery date of the Vessel according to the Shipbuilding Contract shall be
amended. Delivery shall take place on the earliest possible date agreed between
the parties within the first half of March 2010.



2.
The Buyer agrees to bear the risk of accidental loss or damage (other than loss
or damage caused by the negligence or wilful misconduct of FINC) for the Vessel
between the date when the Vessel could have been delivered – and the agreed new
delivery date. However, FINC to take out the respective insurance cover until
the Vessel will be actually delivered to the Buyer. The respective costs for
FINC to be reimbursed by the Buyer in accordance with the previous practice
between the Parties; the Agreement as of December 14, 2009 and FINC’s letter
MM-PMA MNZ 192 relating to NB 6163 shall apply mutatis mutandis with logical
amendments.  Any outstanding pre-delivery instalment under the Shipbuilding
Contract are deferred to the day of the actual delivery of the Vessel and will
be paid to FINC together with the delivery instalment..

 
3.
The Buyer shall pay interest in the amount of 6-month EURIBOR plus 2%

 
 
2

--------------------------------------------------------------------------------

 
 
 
(i)
for an amount of EUR 4,049,900 for a period of 8th July, 2009 until actual
delivery of the Vessel; and

 
 
(ii)
for an amount of EUR 4,185,000 for a period of 13th October, 2009 until actual
delivery of the Vessel; and

 
 
(iii)
for an amount of EUR 28,729,015.00 for the period of counting from the time of
readiness for delivery in accordance with paragraph 2 above until actual
delivery of the Vessel.

 
 
The interests shall be due upon presentation of the relevant invoice together
with evidence of the interest rate applied.

 
 
For the avoidance of doubt, the interest described herein is not to be
considered as default interest but as FINC's compensation for the deferral of
instalments under the Shipbuilding Contract.

 
5.
All other terms and conditions to remain unchanged.

 
on behalf of the Buyer:
/s/  Dr. Niels Hartmann


on behalf of FINCANTIERI Cantieri Navali S.p.A.
/s/  Alberto Maestrini
 
 
3

--------------------------------------------------------------------------------

 
 